Mr. Justice Holdom delivered the opinion of the court. 4. Master and servant, § 751*—when contributory negligence of servant is question for jury. In an action by a servant to recover for personal injuries, the question of contributory negligence held to be for the jury. 5. Master and servant, § 701*—when evidence sufficient to show that contributory negligence of plaintiff is not■ proximate cause of injury. In an action by a servant for personal injuries, evidence examined and held to support a finding that the plaintiffs negligence was not the proximate cause of the injury. 6. Master and servant, § 683*—lohen evidence sufficient to show negligence. In an action by a servant for personal injuries, evidence examined and held to be sufficient to support a finding that defendant was guilty of negligence. 7. Evidence, § 148*—when exhibition of injured member is not error. In an action for personal injuries, the exhibition of the injured member to the jury held not a ground for reversal. 8. Damages, § 241*—when verdict for personal injuries not excessive. Verdict of $8,000 from which a remittitur of $3,000 was made, in an action for personal injuries, held not so excessive as to show passion or prejudice.